EXHIBIT 10.32

[image1904.jpg]

December 16, 2016

Kenneth Pina
627 Vassar Road
Wayne, PA 19087

Dear Ken,

We are pleased to extend an offer of employment to you with Pernix Therapeutics.
You are being offered a full-time position as Senior Vice President, General
Counsel & Chief Compliance Officer reporting to John Sedor, Chairman & Chief
Executive Officer. You will be expected to work at least forty (40) hours per
week and you will be compensated on a semi-monthly basis, on the 15th and last
day of each month, less applicable deductions. This position will be based at
our corporate headquarters in Morristown, NJ. Your compensation and related
information will be as follows:

 * Annual starting salary will be $340,000. Because you will be joining the
   Company after a hire date of September 30, 2016, please be advised that you
   will not be eligible to be included in the 2016 annual merit increase process
   that is generally completed in early 2017.

 * Annual target bonus of 50% of your base salary based on achievement of
   specific goals set forth by the CEO. Because you will be joining the Company
   after a hire date of September 30, 2016, you will not be eligible for the
   2016 Bonus program, which is generally provided to employees by March of
   2017.

 * A sign-on bonus of $150,000 (taxable) to be paid in the next regular
   semi-monthly pay period date that is administratively feasible following your
   start date. If you voluntarily leave the company prior to a year following
   your date of hire, you will be required to re-pay this entire payment.

 * 15,000 options and 5,000 Restricted Stock Units subject to the approval of
   the Board of Directors. Options will vest over a four-year period, 25% vest
   on each year of your employment anniversary. The Restricted Shares vesting
   schedule will be a 25% cliff vest at the one year anniversary of the date of
   the grant and the remaining 75% in equal installments for three years
   thereafter.

10 Park Place, Suite 201, Morristown, NJ 07960 * www.pernixtx.com

--------------------------------------------------------------------------------



 * At-Will Severance Provision: Our Company adheres to a policy of
   employment-at-will, which allows either party to terminate the employment
   relationship at any time for any reason without cause or notice. If you are
   terminated by the Company without Cause (as defined below), or you resign for
   Good Reason, (i) you will receive severance equal to your then-current annual
   base salary payable in equal installments over a twelve month (12) period
   beginning with the first regular payroll date following such termination and
   continuing thereafter at such intervals as other salaried employees are paid,
   (ii) you will be provided subsidized healthcare benefit continuation for you
   and eligible family members for such twelve month (12) period at the same
   rate of company contribution as in effect immediately prior to termination as
   long as you (a) were already a participant in the Company healthcare
   insurance benefits at the time of the termination event, (b) enroll in the
   COBRA plan following termination within the required COBRA enrollment period,
   and (c) you submit the required payments at the employee contribution rates
   through COBRA administration; and (iii) you will receive all accrued amounts
   including unpaid base salary, accrued but unused vacation, expense
   reimbursements due, and amounts under benefit plans in accordance with their
   terms. You will have 90 days from termination to exercise any vested options.
   You will be required to execute and deliver a Release Agreement in form and
   substance satisfactory to the Company in exchange for receiving these
   severance benefits. "Cause" shall mean (i) your failure to perform your
   duties to the Company; (ii) your commission of any fraud, material
   misappropriation, embezzlement, willful material misrepresentation or willful
   material dishonesty with respect to the Company or any affiliate, customer or
   supplier thereof; (iii) your commission of a felony, including without
   limitation of the illegal use of drugs; (iv) any other willful engagement by
   you in illegal conduct in the performance of your employment that you know
   violates applicable law or that causes the Company or any subsidiary thereof
   to violate applicable law and (v) a willful breach by you of this Agreement
   and/or any confidentiality, non-solicitation, non-competition or similar
   agreement. "Good Reason" shall consist of (i) a material diminution in your
   base compensation; (ii) a material change in the geographic location at which
   you must perform your duties; or (iii) any other action or inaction that
   constitutes a material breach by Pernix under this Agreement. Good Reason
   shall not be deemed to exist unless you notify the Company of this event
   within thirty (30) days of such notice and you resign for Good Reason
   effective within sixty (60) days of the end of the cure period.

10 Park Place, Suite 201, Morristown, NJ 07960 * www.pernixtx.com

--------------------------------------------------------------------------------



You will be entitled to four (4) weeks paid vacation per year in addition to
Company scheduled holidays and office closures. Vacation time will accrue
pro-rata throughout the year. Additionally, you will be eligible for health
insurance, dental insurance, life, vision, and short term and long term
disability insurance on the first day of employment. You are eligible for our
401(k) plan upon completion of the requirements listed in the 401(k) plan and a
summary of the plan is provided separately. You will also be required to sign
and return a confidentiality, non-disclosure, and non-solicitation agreement
upon joining the company.



Under the Immigration Reform and Control Act (IRCA), our company is required to
verify the identity and work authorization of all newly hired employees.
Therefore, you will be required to complete the I-9 form upon hire. Within three
business days of beginning employment, you will need to supply acceptable
documentation (as noted on the enclosed I-9 form) of your identity and work
authorization.

OUR COMPANY ADHERES TO A POLICY OF EMPLOYMENT-AT-WILL WHICH ALLOWS EITHER PARTY
TO TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME, FOR ANY REASON, WITH OR
WITHOUT CAUSE OR NOTICE.

As with all potential employees, you will undergo a background check and drug
screen, which will be conducted in accordance with applicable laws. Your
employment is contingent on successful completion of your background check and
drug screen.  



Your official start date will be a date proximate to January 4, 2017. Please
confirm your acceptance of this offer by signing and dating the acknowledgement
below and returning a signed letter to me at clehrer@pernixtx.com. If you have
any questions concerning the above details, please contact me at 973-803-0768
(cell).

Sincerely,

/s/ Cindy Lehrer

Cindy Lehrer
Vice President of Human Resources

ACKNOWLEDGEMENT:

/s/ K. R. Pina


Kenneth Pina



December 21, 2016


Date



10 Park Place, Suite 201, Morristown, NJ 07960 * www.pernixtx.com

--------------------------------------------------------------------------------

